Citation Nr: 0816526	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from August 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas that denied the benefits sought 
on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in July 2007, the veteran submitted to the Board a 
statement from the Social Security Administration (SSA), 
dated in April 2007, which indicates that he was granted 
disability benefits.  The veteran has asserted that the SSA's 
decision was due, in part, to hearing loss.  While the 
veteran submitted this evidence with a waiver of initial 
consideration of the evidence by the RO, the complete medical 
and administrative records related to his SSA disability 
benefits claim have not been obtained.  

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet.App. 67, 74 (1996).

With regard to the claim for tinnitus, under the 
circumstances, given the nature of the disabilities in issue 
and the evidence to be obtained on remand, this claim is 
deemed inextricably intertwined with the claim for hearing 
loss, and adjudication of this claim must therefore be 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should obtain and associate 
with the claims file a copy of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



